Exhibit 10.2

Execution Version

SUPPORT AGREEMENT

This Support Agreement (this “Agreement”), dated as of July 6, 2020, is entered
into by and between Vivint Solar, Inc., a Delaware corporation (“Company”), and
Tiger Global Investments, L.P. and Tiger Global Long Opportunities Master Fund,
L.P. (collectively, the “Stockholder”).

RECITALS

WHEREAS, concurrently herewith, the Company, Sunrun Inc., a Delaware corporation
(“Parent”), and Viking Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”; capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company surviving the merger as a wholly owned subsidiary of
Parent (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder is the record and a “beneficial
owner” (as used within this Agreement, within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (together with the rules and
regulations promulgated thereunder, the “Exchange Act”)) of and is entitled to
dispose of and vote 29,773,257 shares of Parent Common Stock (the “Owned
Shares”; the Owned Shares and any additional shares of Parent Securities (or any
securities convertible into or exercisable or exchangeable for Parent
Securities) in which the Stockholder acquires record and beneficial ownership
after the date hereof and up to and including the record date for the Parent
Stockholders Meeting (including any additional record dates established for any
postponements of such meeting), including by purchase, as a result of a stock
dividend or distribution, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”);

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the parties hereto are entering into this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Agreement to Vote. Prior to the Termination Date (as defined herein), the
Stockholder, in its capacity as a stockholder of Parent, irrevocably and
unconditionally agrees that, at any meeting of the stockholders of Parent
(whether annual or special and whether or not an adjourned or postponed meeting,
however called and including any adjournment or postponement thereof, including
the Parent Stockholders Meeting) and in connection with any written consent of
stockholders of Parent or circumstances where the vote of Parent’s stockholders
is sought, the Stockholder shall, and shall cause any other holder of record of
any of the Stockholder’s Covered Shares to:



--------------------------------------------------------------------------------

(a) when such meeting is held, appear at such meeting or otherwise cause the
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;

(b) vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of the issuance of shares of Parent Common
Stock in connection with the Merger and any other matters necessary or presented
or proposed for consummation of the Merger and the other transactions
contemplated by the Merger Agreement; and

(c) vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares (1) against
any Parent Acquisition Proposal or any action which is a component of any Parent
Acquisition Proposal; and (2) against any other action that would reasonably be
expected to (A) materially impede, interfere with, delay, postpone or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement, (B) change the voting rights of any class of capital stock of Parent,
(C) result in a breach of any covenant, representation or warranty or other
obligation or agreement of Parent under the Merger Agreement or otherwise
prevent, impede, frustrate or nullify any provision of the Merger Agreement or
(D) result in a breach of any covenant, representation or warranty or other
obligation or agreement of the Stockholder contained in this Agreement.

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Merger or any action described above is recommended by the
Board of Directors of Parent or the Board of Directors of Parent has effected a
Parent Change of Recommendation.

2. No Inconsistent Agreements. The Stockholder covenants and agrees that the
Stockholder shall not, at any time prior to the Termination Date, (i) enter into
any voting agreement or arrangement or voting trust with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant or permit the grant of a
proxy, power of attorney or other authorization or consent with respect to any
of the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (iii) enter into any Contract or other
undertaking that is otherwise inconsistent with, or would interfere with, or
prohibit or prevent it from satisfying, its obligations pursuant to this
Agreement, (iv) take or permit to take any other action that would in any way
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement or (v) knowingly approve or consent to any of the
foregoing. Any action taken in violation of the foregoing sentence shall be null
and void and the Stockholder agrees that any such prohibited action may and
shall be enjoined.

3. Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, (iii) the date of any modification, waiver or amendment to the Merger
Agreement effected without the Stockholder’s consent that increases the exchange
ratio or changes the form of consideration payable to all of the stockholders of
the Company pursuant to the terms of the Merger

 

2



--------------------------------------------------------------------------------

Agreement as in effect on the date of this Agreement, (iv) fifteen months from
the date hereof and (v) the time this Agreement is terminated upon the mutual
written agreement of the Company and the Stockholder (the earliest such date
under clause (i), (ii), (iii), (iv) and (v) being referred to herein as the
“Termination Date”); provided, that the provisions set forth in this Section 3,
Section 7 and Sections 10 to 22 shall survive the termination of this Agreement;
provided further, nothing herein shall relieve any party hereto of any liability
for damages resulting from Willful Breach or Actual Fraud prior to such
termination.

4. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company as to itself as follows:

(a) The Stockholder is a beneficial owner and the only record owner of, and has
good, valid and marketable title to, the Covered Shares, free and clear of Liens
other than as created by this Agreement. As of the date hereof, other than the
Owned Shares, the Stockholder does not own beneficially or of record any Parent
Securities (or any securities convertible into Parent Securities) or any
interest therein.

(b) The Stockholder (i) except as provided in this Agreement, has full voting
power, full power of disposition and full power to issue instructions with
respect to the matters set forth herein, in each case, with respect to the
Stockholder’s Covered Shares, (ii) has not entered into any voting agreement or
arrangement or voting trust with respect to any of the Stockholder’s Covered
Shares that is inconsistent with the Stockholder’s obligations pursuant to this
Agreement, (iii) has not granted a proxy, power of attorney or other
authorization or consent with respect to any of the Stockholder’s Covered Shares
that is inconsistent with the Stockholder’s obligations pursuant to this
Agreement and (iv) has not entered into any Contract or other undertaking that
is otherwise inconsistent with, or would interfere with, or prohibit or prevent
it from satisfying, its obligations pursuant to this Agreement.

(c) The Stockholder (i) is a legal entity duly organized, validly existing and,
to the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization, and (ii) has all requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to, execute, deliver and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Stockholder and, assuming this Agreement
constitutes a legal, valid and binding obligation of the other parties hereto,
constitutes a valid and binding agreement of the Stockholder enforceable against
the Stockholder in accordance with its terms, subject to the Bankruptcy and
Equity Exceptions.

(d) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by the Stockholder from,
or to be given by the Stockholder to, or be made by the Stockholder with, any
Governmental Entity in connection with the execution, delivery and performance
by the Stockholder of this Agreement.

 

3



--------------------------------------------------------------------------------

(e) The execution, delivery and performance of this Agreement by the Stockholder
does not and will not constitute or result in (i) a breach or violation of, or a
default under, the limited liability company agreement or similar governing
documents of the Stockholder, (ii) with or without notice, lapse of time or
both, a breach or violation of a termination (or right of termination) of or a
default under, the loss of any benefit under, the creation, modification,
cancellation or acceleration (or the right of modification, cancellation or
acceleration) of any obligations under or the creation of a Lien on any of the
properties, rights or assets (including the Covered Shares) of the Stockholder
pursuant to any Contract binding upon the Stockholder or, assuming (solely with
respect to performance of this Agreement and the transactions contemplated
hereby), compliance with the matters referred to in Section 4(d), under any
applicable Law, rule, regulation, order, judgment or decree to which the
Stockholder is subject or (iii) any change in the rights or obligations of any
party under any Contract legally binding upon the Stockholder, except, in the
case of clause (ii) or (iii) directly above, for any such breach, violation,
termination, default, creation, acceleration or change that would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay or impair the Stockholder’s ability to perform its obligations
hereunder or to consummate the transactions contemplated hereby, the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement.

(f) As of the date of this Agreement, there is no action pending against the
Stockholder or, to the knowledge of the Stockholder, threatened against the
Stockholder that questions the beneficial or record ownership of the
Stockholder’s Owned Shares or the validity of this Agreement, or that could
reasonably be expected to prevent or materially delay the Stockholder’s ability
to perform its obligations hereunder.

(g) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from the Company in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Stockholder.

(h) The Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement and the representations, warranties, covenants and
other agreements of the Stockholder contained herein.

5. Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder covenants and agrees as follows:

(a) No Solicitation. Prior to the Termination Date, the Stockholder shall not,
shall cause its subsidiaries and its and its subsidiaries’ respective officers,
members, directors, employees, accountants, financial and tax advisers, legal
counsel and any other representatives engaged by the Stockholder or any of its
Affiliates to assist the Stockholder in connection with this Agreement, the
Merger Agreement or the Merger (“Representatives”) not to, directly or
indirectly, (i) initiate, solicit or knowingly encourage or facilitate any
inquiries with respect to, or the making of, or that could reasonably be
expected to lead to, any Parent Acquisition Proposal, (ii) engage in any

 

4



--------------------------------------------------------------------------------

negotiations or discussions with any Third Party concerning any Parent
Acquisition Proposal, or provide access to its properties, books and records or
any confidential or nonpublic information or data to any Third Party relating to
the Parent or any of its subsidiaries, any of the Parent Joint Ventures or the
Stockholder, or have or participate in any discussions with any Third Party, in
connection with any of the foregoing, (iii) approve, authorize or enter into any
term sheet, letter of intent, commitment, memorandum of understanding, agreement
in principle, acquisition agreement, merger agreement or other agreement
(whether written or oral, binding or nonbinding) in connection with or relating
to any Parent Acquisition Proposal (other than an Acceptable Confidentiality
Agreement). The Stockholder also agrees that, immediately following the
execution of this Agreement, it shall (and shall use reasonable best efforts to
cause each of its subsidiaries and its and their Representatives to) immediately
(1) cease any solicitations, discussions or negotiations with any Third Party in
connection with a Parent Acquisition Proposal or any potential Parent
Acquisition Proposal and (2) terminate each Third Party’s access to any physical
or electronic data rooms relating to any potential Parent Acquisition Proposal.
The Stockholder also agrees that following the execution of this Agreement it
will promptly request each Third Party that has prior to the date hereof
executed a confidentiality agreement that is currently in effect in connection a
Parent Acquisition Proposal or potential Parent Acquisition Proposal to return
or destroy all confidential information furnished to such Third Party by or on
behalf of it or any of its subsidiaries prior to the date hereof. The
Stockholder shall promptly notify the Company of the receipt of (A) any Parent
Acquisition Proposal after the execution of this Agreement, (B) any inquiry,
proposal, offer or request for information with respect to, or that could
reasonably be expected to result in, or lead to, a Parent Acquisition Proposal,
or (C) any discussions or negotiations sought to be initiated or continued with
the Stockholder, Parent, any of its subsidiaries or its or their Representatives
concerning a Parent Acquisition Proposal, which notice shall include a summary
of the material terms and conditions of any such proposal or offer regarding a
Parent Acquisition Proposal, including any financial and other terms thereof, in
each case including any modifications thereto. Notwithstanding anything in this
Agreement to the contrary, (x) the Stockholder (in its capacity as such) shall
not be responsible for the actions of Parent or its Board of Directors (or any
Committee thereof), any Affiliate of Parent (other than the Stockholder), or any
officers, directors (in their capacity as such), employees and Representatives
of any of the foregoing (the “Parent Related Parties”), including with respect
to any of the matters contemplated by this Section 5(a), (y) the Stockholder (in
its capacity as such) makes no representations or warranties with respect to the
actions of any of the Parent Related Parties, and (z) any breach by Parent of
its obligations under Section 6.2(a) of the Merger Agreement shall not be
considered a breach of this Section 5(a) (it being understood for the avoidance
of doubt that the Stockholder shall remain responsible for any breach by it or
its Representatives (other than any such Representative that is a Parent Related
Party) of this Section 5(a)).

 

5



--------------------------------------------------------------------------------

(b) Transfer of the Covered Shares.

(i) Before the receipt of the Parent Requisite Vote, the Stockholder hereby
agrees not to, directly or indirectly, (i) sell, transfer, pledge, encumber,
assign, hedge, swap, convert, gift-over or otherwise dispose of (including by
sale, merger (including by conversion into securities or other consideration),
by tendering into any tender or exchange offer, by testamentary disposition, by
liquidation or dissolution, by dividend or distribution, by operation of Law or
otherwise), either voluntarily or involuntarily (collectively, “Transfer”), or
enter into any Contract, option or other agreement, arrangement or understanding
with respect to the Transfer of any of the Stockholder’s Covered Shares or
(ii) take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement, provided, however, that nothing herein shall prohibit a Transfer
to an Affiliate of the Stockholder (any such Transfer occurring before the
receipt of the Parent Requisite Vote, a “Permitted Transfer”); provided,
further, that any Permitted Transfer shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to the Company, to assume all of the
obligations of the Stockholder under, and be bound by all of the terms of, this
Agreement. For the avoidance of doubt, nothing in this Agreement will restrict
the Stockholder from Transferring any shares of Parent Common Stock following
the conclusion of the Parent Stockholders Meeting duly convened therefor or at
any adjournment or postponement thereof, in each case, at which a vote on the
issuance of Parent Common Stock in connection with the Merger was taken,
regardless of the outcome of such vote. Any Transfer in violation of this
Section 5(b) with respect to the Stockholder’s Covered Shares shall be null and
void and the Stockholder agrees that any such prohibited Transfer may and shall
be enjoined.

(ii) In furtherance of this Agreement, the Stockholder hereby authorizes Parent
(and the Company to direct Parent), promptly after the date hereof, to enter, or
cause its transfer agent to enter, a stop transfer order with respect to all of
the Stockholder’s Covered Shares with respect to any Transfer not permitted
hereunder; provided Parent or its counsel further notifies Parent’s transfer
agent to lift and vacate the stop transfer order with respect to the Covered
Shares following the conclusion of the Parent Stockholders Meeting duly convened
therefor or at any adjournment or postponement thereof, in each case, at which a
vote on the issuance of Parent Common Stock in connection with the Merger was
taken, regardless of the outcome of such vote.

(iii) In the event that the Stockholder intends to undertake a Permitted
Transfer of any of the Stockholder’s Covered Shares, the Stockholder shall
provide notice thereof to the Company and, if the written agreement to be
entered into by the transferee agreeing to be bound by this Agreement pursuant
to Section 5(b) hereof is reasonably satisfactory to the Company, shall
authorize Parent to, or authorize Parent to instruct its transfer agent to,
(i) lift any stop transfer order in respect of the Stockholder’s Covered Shares
to be so Transferred in order to effect such Permitted Transfer and
(ii) re-enter any stop transfer order in respect of the Stockholder’s Covered
Shares to be so Transferred upon completion

 

6



--------------------------------------------------------------------------------

of the Permitted Transfer; provided Parent or its counsel further notifies
Parent’s transfer agent to lift and vacate the stop transfer order with respect
to the Covered Shares following the conclusion of the Parent Stockholders
Meeting duly convened therefor or at any adjournment or postponement thereof, in
each case, at which a vote on the issuance of Parent Common Stock in connection
with the Merger was taken, regardless of the outcome of such vote.

(c) Other Actions. The Stockholder hereby authorizes Parent to maintain a copy
of this Agreement at either the executive office or the registered office of
Parent.

6. Further Assurances. From time to time, at the Company’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further irrevocably and
unconditionally agrees not to commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against the Company, Parent or any of their
respective successors and assigns relating to the negotiation, execution or
delivery of this Agreement, the Merger Agreement or the consummation of the
transactions contemplated hereby and thereby, including any action
(i) challenging the validity of, or seeking to enjoin the operation of, any
provision of the Merger Agreement or this Agreement or (ii) alleging breach of
any fiduciary duty of any Person in connection with the negotiation and entry
into the Merger Agreement, this Agreement or the transactions contemplated
hereby or thereby.

7. Public Announcements; Disclosure. The Stockholder shall not, and shall cause
its Representatives not to, directly or indirectly, make any press release,
public announcement or other public communication in respect of this Agreement
or the Merger Agreement or any of the transactions contemplated hereby and
thereby without the prior written consent of the Company, except as required by
applicable federal securities Laws; provided, that the foregoing limitations
shall not apply following any Parent Change of Recommendation. The Stockholder
hereby (i) authorizes Parent and the Company to publish and disclose in any
announcement or disclosure required by the SEC (including in the Joint Proxy
Statement and the Registration Statement) the Stockholder’s identity and
ownership of the Covered Shares, the nature of the Stockholder’s obligations
under this Agreement and any other information that Parent or the Company
determines to be necessary in any SEC disclosure document and (ii) agrees as
promptly as practicable to notify Parent and the Company of any required
corrections with respect to any written information supplied by the Stockholder
specifically for use in any such disclosure document.

8. Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in Parent’s capital stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like between the date of this Agreement and the Effective Time,
the terms “Owned Shares” and “Covered Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of such shares may be changed
or exchanged or which are received in such transaction.

 

7



--------------------------------------------------------------------------------

9. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by the Company and the Stockholder.

10. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.

11. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail, by overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 11):

if to the Stockholder, to it at:

c/o Tiger Global Management, LLC

9 West 57th Street, 35th Floor

New York, NY 10019

Attention:   Steven Boyd, General Counsel

Email:         sboyd@tigerglobal.com

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:   Eleazer Klein, Esq.

Email:         eleazer.klein@srz.com

if to the Company, to it at:

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, UT 84043

Attention:   David Bywater

Email:         david.bywater@vivintsolar.com

 

8



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, UT 84043

Attention:   C. Dan Black

Email:         dan.black@vivintsolar.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:   Elizabeth A. Cooper

                   Brian M. Stadler

Email:         ecooper@stblaw.com

                   bstadler@stblaw.com

and

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention:   Robert G. Day

Email:         rday@wsgr.com

12. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares of the Stockholder shall
remain vested in and belong to the Stockholder, and the Company shall have no
authority to direct the Stockholder in the voting or disposition of any of the
Covered Shares, except as otherwise provided herein.

13. Entire Agreement. This Agreement constitutes the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and
thereof. Each of the parties hereto hereby acknowledges and agrees, on behalf of
itself, its Affiliates and each of their respective Representatives, that, in
connection with such party’s entry into this Agreement, neither such party nor
any of its Affiliates or any of their respective Representatives has relied on
any representations or warranties except for the representations and warranties
of the Stockholder expressly set forth in Section 4 of this Agreement.

14. No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of the Company in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth

 

9



--------------------------------------------------------------------------------

herein, and the parties hereto hereby further agree that this Agreement may only
be enforced against, and any Action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may only be made against, the Persons expressly named as parties
hereto; provided, however, that Parent shall be a third-party beneficiary of
Section 7 of this Agreement.

15. Governing Law and Venue; Service of Process; Waiver of Jury Trial.

(a) This Agreement and any disputes relating hereto shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to choice of law or conflict of law principles thereof or of any other
jurisdiction that would cause the application of any laws of any jurisdiction
other than the State of Delaware).

(b) Each of the parties hereto irrevocably (i) consents to submit itself to the
personal jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (unless the Delaware Court of
Chancery shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state or federal court within the State of Delaware), in
connection with any matter based upon or arising out of this Agreement or any of
the transactions contemplated by this Agreement or the actions of the Company or
the Stockholder in the negotiation, administration, performance and enforcement
hereof and thereof, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
courts of the State of Delaware, as described above, and (iv) consents to
service being made through the notice procedures set forth in Section 11. Each
party hereto agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 11 shall
be effective service of process for any suit or proceeding in connection with
this Agreement or the transactions contemplated hereby. Each party hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to serve process in
accordance with this Section 15(b), that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and to the fullest extent permitted by applicable Law, that the suit, action or
proceeding in any such court is brought in an inconvenient forum, that the venue
of such suit, action or proceeding is improper, or that this Agreement, or the
subject matter hereof or thereof, may not be enforced in or by such courts and
further irrevocably waives, to the fullest extent permitted by applicable Law,
the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which the party is entitled pursuant to
the final judgment of any court having jurisdiction. Each party expressly
acknowledges that the foregoing waiver is intended to be irrevocable under the
Laws of the State of Delaware and of the United States of America; provided that
each such party’s consent to jurisdiction and service contained in this
Section 15(b) is solely for the purpose referred to in this Section 15(b) and
shall not be deemed to be a general submission to said courts or in the State of
Delaware other than for such purpose.

 

10



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.

16. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

17. Enforcement. The parties hereto agree that irreparable damage for which
monetary damages, even if available, may not be an adequate remedy, would occur
in the event that the parties hereto do not perform the provisions of this
Agreement (including the Stockholder’s obligations to vote its Covered Shares as
provided in this Agreement) in accordance with its specified terms or otherwise
breach such provisions. The parties hereto acknowledge and agree that the
parties hereto shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, without any requirement for the
posting of security, this being in addition to any other remedy to which they
are entitled at law or in equity. Each of the parties hereto agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) either party has an
adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

18. Severability. If any term or other provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

19. Counterparts. This Agreement may be executed and delivered (including by
email transmission, “.pdf,” or other electronic transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

11



--------------------------------------------------------------------------------

20. Interpretation and Construction. When reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. Words of any gender include each other gender and
neuter genders and words using the singular or plural number also include the
plural or singular number, respectively. Any Contract or Law defined or referred
to herein means such Contract or Law as from time to time amended, modified or
supplemented, including (in the case of Contracts) by waiver or consent and (in
the case of Laws) by succession or comparable successor statutes and references
to all attachments thereto and instruments incorporated therein. The word “or”
shall not be exclusive. The word “will” shall be construed to have the same
meaning as the word “shall”. Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. The
word “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. Any deadline or time period
set forth in this Agreement that by its terms ends on a day that is not a
Business Day shall be automatically extended to the next succeeding Business
Day. Each of the parties hereto has participated in the drafting and negotiating
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if it is drafted by all the parties
hereto and without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

21. Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of Parent, and not in any other capacity and this Agreement shall
not limit or otherwise affect the actions (including the exercise of fiduciary
duties) in accordance with applicable Law of any Affiliate, employee or designee
of the Stockholder or any of its Affiliates in his or her capacity, if
applicable, as an officer or director of Parent or any other Person.

22. Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Merger is consummated.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

VIVINT SOLAR, INC.

By:

 

/s/ David Bywater

 

Name:

 

David Bywater

 

Title:

 

Chief Executive Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

TIGER GLOBAL INVESTMENTS, L.P. By:   Tiger Global Performance, LLC,   its
General Partner

 

By:  

/s/ Steven Boyd

  Name:   Steven Boyd   Title:   General Counsel

 

TIGER GLOBAL LONG OPPORTUNITIES MASTER FUND, L.P. By:   Tiger Global
Performance, LLC,   its General Partner

 

By:  

/s/ Steven Boyd

  Name:   Steven Boyd   Title:   General Counsel

[Signature Page to Support Agreement]